Stacy, J.
Brooks made entry to certain lands, under C. S., 7554, alleging tbe same to be vacant or unappropriated. Woodruff filed bis protest, under C. S., 7557, claiming title to tbe land covered by tbe entry under a prior grant from tbe State. On tbe trial tbe rights of tbe parties were made to depend upon tbe true location of tbe lines and boundaries of Woodruff’s grant. Tbe case was beard on an agreed statement of facts, and bis Honor, by consent, acting as judge and jury, found tbat Woodruff’s grant called for tbe same land as tbat covered by tbe entry. Tbis was a mooted question of fact, and we see no reason for disturbing bis Honor’s finding in favor of protestant and against tbe claimant, as it is supported by tbe evidence.
“What are the terndm or boundaries of a grant or deed is a matter of law; where those boundaries or termini are is a matter of fact. It is the province of the court to declare the first, tbat of the jury to ascertain the second.” Henderson, J., in Tatem v. Paine, 11 N. C., 71. Here the court, by consent, taking the place of the jury, has found the facts against the claimant, and such finding is supported by competent evidence. the judgment, therefore, must be affirmed. Lumber Co. v. Bernhardt, 162 N. C., 460.
Affirmed.